UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report – December 13, 2010 Commission File Number: 0-23863 PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of Incorporation) (IRS Employer Identification No.) 82 FRANKLIN AVE., HALLSTEAD, PA (Address of Principal Executive Offices) (Zip Code) (570) 879-2175 (Registrant’s Telephone Number Including Area Code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 801 Other Events: Effective December 13, 2010, Peoples National Bank, a wholly-owned subsidiary of Peoples Financial Services Corp., completed the process of converting from a national banking association to a Pennsylvania state chartered bank.Accordingly, Peoples National Bank will now operate under the name of Peoples Neighborhood Bank. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: December 13, 2010 /s/ Alan W. Dakey By: Alan W. Dakey President & CEO Dated: December 13, 2010 /s/ Debra E. Dissinger By: Debra E. Dissinger Executive Vice President/COO Dated: December 13, 2010 /s/ Joseph M. Ferretti By: Joseph M. Ferretti Sr.Vice President/CCO Dated: December 13, 2010 /s/ Frederick J. Malloy By: Frederick J. Malloy Vice President/Controller 3
